The plaintiffs are entitled to judgment. The contract for insurance was made in Vermont, to be performed in Vermont, and is not shown to be invalid under the laws of that state. Insurance Company v. Whipple, 61 N.H. 61. The result would be the same if the contract was to be performed in New Hampshire, although the plaintiffs, a Vermont corporation, have not complied with the laws of the state in regard to insurance. Insurance Company v. Smart, 60 N.H. 458; G.L., c. 171, s. 10; Laws 1870, c. 1, ss. 3, 13.
The record of the directors' vote authorizing the assessments, introduced without objection, was prima facie evidence of the assessments and losses. Insurance Company v. Allen, 10 Gray 297; Insurance Company v. Harvey,45 N.H. 292. If the evidence was not competent, objection should have been made at the hearing, so that the plaintiffs might have produced other evidence if they had it. They may have omitted to do so because of the defendant's neglect to object to that which was offered.
Champerty being an offence at common law (Christie v. Sawyer,44 N.H. 298) is presumed to be against the law of another state, the contrary not appearing. Thurston v. Percival, 1 Pick. 415. *Page 624 
But whether the contract between the plaintiffs' treasurer and Osgood is champertous is a question that does not arise. It was not within the scope of the treasurer's duties to make such a contract. The contract upon its face is the contract of Slate and not of the company. Perhaps there is enough stated in the report to lead to the inference that Osgood and Slate both supposed the latter was contracting on behalf of the company. Although this suit was brought by Osgood's direction, it is not shown that he is the plaintiff in interest, or that the suit is prosecuted by him. The company appear by their attorney. There is no presumption that he appears without authority, or, in the absence of evidence to the contrary, for a party other than that of record. Bank v. Fellows, 28 N.H. 302; Leavitt v. Wallace, 12 N.H. 490; Stevens v. Fuller, 55 N.H. 443. This is not a suit by Osgood against the company to recover compensation rendered under a champertous contract. The defendant cannot set up as a defence that the subject-matter of the suit has been made the subject of a champertous contract between the plaintiff and a stranger, unless he shows that the contract is in some way injurious to him. Taylor v. Gilman, 58 N.H. 417.
No reason has been assigned why Osgood's testimony was not competent, and none is perceived.
Case discharged.
ALLEN J., did not sit: the others concurred.